Exhibit 10.1

 

AMENDMENT NO. 33

 

Amendment No. 33 to Revolving Credit Agreement (this “Amendment”), dated as of
March 26, 2010, among FirstCity Financial Corporation (the “Borrower”) and the
financial institutions (each a “Lender” and collectively, the “Lenders”) party
to that certain Revolving Credit Agreement, dated as of November 12, 2004 (as
heretofore amended or otherwise modified, the “Loan Agreement”), among the
Borrower, the Lenders and Bank of Scotland PLC acting through its New York
branch, as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Lenders have agreed to extend the maturity date of
the Loan Agreement; and

 

WHEREAS, the Lenders and the Borrower desire to confirm the foregoing on and
subject to the terms hereof;

 

NOW THEREFORE, it is agreed:

 


1.                                       DEFINITIONS. ALL THE CAPITALIZED TERMS
USED HEREIN WHICH ARE DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS
WHEN USED HEREIN UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT.


 


2.                                       EFFECT OF AMENDMENT.  AS USED IN THE
LOAN AGREEMENT (INCLUDING ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH
ANY OF THE FOREGOING, ON AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY
REFERENCE TO THE LOAN AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.                                       AMENDMENT.  ANNEX 1 TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY RESTATING IN ITS ENTIRETY THE DEFINITION OF
“MATURITY DATE” THEREIN TO READ AS FOLLOWS:


 

“Maturity Date” shall mean April 1, 2011.

 


4.                                       REPRESENTATIONS AND AGREEMENTS. TO
INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE LENDERS (WHICH REPRESENTATIONS AND WARRANTIES ARE MADE AS OF
THE DATE HEREOF AND AS OF THE AMENDMENT CLOSING DATE) AND AGREES FOR THE BENEFIT
OF THE LENDERS (WHICH REPRESENTATIONS, WARRANTIES AND AGREEMENTS SHALL SURVIVE
THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT), AS FOLLOWS:


 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)                                 EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER IN THE LOAN DOCUMENTS IS TRUE AND CORRECT.


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY THE BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.

 

--------------------------------------------------------------------------------



 


(D)                                 THIS AMENDMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(E)                                  NO MATERIAL ADVERSE CHANGE HAS OCCURRED
SINCE NOVEMBER 12, 2004.


 


5.                                       EFFECTIVENESS. THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS
(THE FIRST DATE ON WHICH ALL SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR SO
WAIVED) IS HEREIN REFERRED TO AS THE “ AMENDMENT CLOSING DATE”) HAS BEEN
FULFILLED TO THE SATISFACTION OF THE AGENT (OR WAIVED BY THE AGENT IN ITS SOLE
DISCRETION):


 


(A)                                  SIGNED COPIES.  THE BORROWER, THE LENDERS
AND THE AGENT SHALL HAVE EXECUTED A COPY HEREOF, AND DELIVERED THE FOREGOING TO
THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION:
LOANS ADMINISTRATION);


 


(B)                                 NO CHANGE.  ON THE AMENDMENT CLOSING DATE,
BOTH BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT TO BE EFFECTIVE ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE
CHANGE SHALL HAVE OCCURRED SINCE NOVEMBER 12, 2004;


 


(C)                                  NO DEFAULTS.  NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST;


 


(D)                                 ACCURACY OF REPRESENTATIONS.  EACH
REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH
DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE);


 


(E)                                  GUARANTOR’S CONSENT.  EACH OF THE
GUARANTORS SHALL HAVE EXECUTED A CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS ANNEX A OR OTHERWISE SATISFACTORY TO THE AGENT, AND DELIVERED
THE SAME TO THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036
(ATTENTION: LOANS ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT; AND


 


(F)                                    AMENDMENT FEE.  THE BORROWER SHALL HAVE
PAID TO THE LENDERS AN AMENDMENT FEE IN THE AMOUNT OF $492,879.


 


6.                                       LIMITED NATURE OF AMENDMENT. THE
AMENDMENT SET FORTH HEREIN IS LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE
DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE TERMS
AND PROVISIONS OF THE LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REMAIN IN FULL
FORCE AND EFFECT.


 


7.                                       THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

2

--------------------------------------------------------------------------------



 


8.                                       THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO
THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


9.                                       JURISDICTION, WAIVER OF JURY TRIAL. 
THE BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH
RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS THE AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND
DELIVERY HEREOF, THE BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY
LENDERS.  EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF THE BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.


 


10.                                 COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.
TELECOPIED SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN
ORIGINAL OF A MANUALLY SIGNED COPY.


 


11.                                 HEADINGS. THE DESCRIPTIVE HEADINGS OF THE
VARIOUS PROVISIONS OF THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through its New York branch, as Agent and as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 33]

 

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 33 (the “Amendment”) to
the Revolving Credit Agreement dated as of March 26, 2010 among the Borrower,
the Lenders and the Agent (said agreement, as from time to time amended or
otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)                                  ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)                                 ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS
NOT REQUIRED UNDER THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN
ITS CONSENT OR ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT
CONSENT, WAIVER OR AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WILL NOT AFFECT THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN
DOCUMENTS OR ANY OTHER LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS
BEING DELIVERED FOR PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement.  This Amendment is dated as of the Amendment Closing Date
(as defined in the Amendment).

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY CONSUMER LENDING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 33]

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 33]

 

--------------------------------------------------------------------------------